Citation Nr: 1026271	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  05-05 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an increased rating for lateral meniscus tear of 
the left knee, evaluated as 10 percent disabling before August 4, 
2005 and 20 percent disabling beginning August 4, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to December 
1991.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In 
that decision, the RO denied the Veteran's claim for a rating 
higher than 10 percent for his left knee disability.

In an August 2005 rating decision, the RO increased the rating 
for the left knee disability to 20 percent, effective August 4, 
2005.

In November 2006, the Veteran testified during a hearing before a 
decision review officer (DRO) at the RO.  In May 2008, the 
Veteran testified during a hearing at the RO before the 
undersigned.  Transcripts of each hearing are of record.

The Veteran's appeal was previously before the Board in February 
2009, at which time the Board remanded the case for further 
action by the originating agency.  The case has been returned to 
the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Veteran's most recent VA examination was in July 2008.  In 
March 2009, he underwent arthroscopic surgery.  In follow up, it 
was noted that he had "lots of issues going on in that knee" 
and had chondral flaking with removal of loose bodies.  There 
have been no subsequent reports as to how the left knee was 
functioning.  Given the evidence of a change since the last VA 
examination, a new examination is required.

In addition, on the February and July 2008 VA examinations, it 
was indicated that there was pain on motion, but it was not 
reported where in the range of motion pain occurred.  The Court 
has held that painful motion can equate to limitation of motion.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Although, 
Lichtenfels dealt with the specific criteria for rating 
arthritis, the Court has made similar holdings in dealing with 
ratings under DeLuca and the provisions of 38 C.F.R. §§ 4.40, 
4.45.  Smallwood v. Brown, 10 Vet. App. 93, 98-99 (1997).

The Veteran submitted records of the March 2009 arthroscopic 
surgery.  The most recent record is dated March 12, 2009.  That 
record shows that the Veteran was to return for treatment in one 
week and begin a rehabilitation program.  VA has adopted a 
regulation requiring that when it becomes aware of private 
treatment records it will specifically notify the claimant of the 
records and provide a release to obtain the records.  If the 
claimant does not provide the release, VA has undertaken to 
request that the claimant obtain the records.  38 C.F.R. 
§ 3.159(e)(2) (2009).  If appears that there may be additional 
private treatment records that are not part of the claims folder.

Accordingly, this case is REMANDED for the following:

1.  Attempt to obtain all records of 
treatment provided by Marvin Van Hal, M.D. 
for a left knee disability since March 12, 
2009.  These efforts should be undertaken 
in accordance with 38 C.F.R. § 3.159(e)(2) 
(2009).

2.  Then afford the Veteran a VA 
examination to evaluate the current 
severity of the left knee disability.  The 
examiner should review the claims folder 
and note such review in the examination 
report or addendum.

The examiner should report the ranges of 
left knee flexion and extension in degrees.  
The examiner should determine whether the 
left knee disability is manifested by 
weakened movement, excess fatigability, 
incoordination, flare-ups or pain.  Such 
inquiry should not be limited to muscles or 
nerves.  These determinations should be 
expressed in terms of the degree of 
additional range-of-motion loss due to any 
weakened movement, excess fatigability, 
incoordination, pain or flare-ups.  

If there is pain on motion, the examiner 
should report the point in the range of 
motion when the pain becomes apparent.

The examiner should also report whether 
there is instability or subluxation and 
express an opinion as to the severity of 
such instability or subluxation.

3.  The agency of original jurisdiction 
(AOJ) should review the examination report 
to insure that it contains the information 
and opinions requested in this remand.

4.  If the appeal is not fully granted, the 
AOJ should issue a supplemental statement 
of the case, before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).





